DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
 	The Applicant disclosed in independent claim 1, an ink jet device configured to apply ink to a print object at intervals in a printing width direction perpendicular to a printing direction by ejecting ink from a plurality of nozzles disposed at intervals in the printing width direction, comprising: a plurality of ink jet heads including the plurality of nozzles disposed linearly with each other at intervals in a predetermined disposing direction, the plurality of ink jet heads ejecting ink in different regions from each other in the printing width direction; and a position adjusting mechanism performing a rotating operation of changing the intervals in the printing width direction of the nozzles and performing a shifting operation of shifting at least one of the plurality of ink jet heads in the printing width direction, the rotating operation being performed by rotating the plurality of ink jet heads around an axis perpendicular to the print surface of the print object, wherein the position adjusting mechanism that shifts the at least one of the plurality of ink jet heads comprises: a shaft disposed to extend in the printing width direction, a movable element disposed movably along the shaft, and a rotating shaft through which the at least one of the plurality of ink jet heads that is shifted and the movable element are connected, the at least one of the plurality of ink jet heads that is shifted being configured to rotate around the rotating shaft, and the movable element is configured to move along the shaft with the at least one of the plurality of ink jet heads that is shifted and the rotating shaft.



4.	U.S. Patent number 6,712,536 to Miyano disclosed a similar invention in Fig. 5. Unlike in the instant application, Miyano is silent about “wherein the position adjusting mechanism that shifts the at least one of the plurality of ink jet heads comprises: a shaft disposed to extend in the printing width direction, a movable element disposed movably along the shaft, and a rotating shaft through which the at least one of the plurality of ink jet heads that is shifted and the movable element are connected, the at least one of the plurality of ink jet heads that is shifted being configured to rotate around the rotating shaft, and the movable element is configured to move along the shaft with the at least one of the plurality of ink jet heads that is shifted and the rotating shaft”. Miyano is also silent about similar limitations in independent claims 5 and 6.

5.	U.S. Patent application publication number 20020109741 to Okabe et al. also disclosed as similar invention in Figs. 16 and 17. Unlike in the instant application, Okabe et al. are also silent about “wherein the position adjusting mechanism that shifts the at least one of the plurality of ink jet heads comprises: a shaft disposed to extend in the printing width direction, a movable element disposed movably along the shaft, and a rotating shaft through which the at least one of the plurality of ink jet heads that is shifted and the movable element are connected, the at least one of the plurality of ink jet heads that is shifted being configured to rotate around the rotating shaft, and the movable element is configured to move along the shaft with the at least one of the plurality of ink jet heads that is shifted and the rotating shaft”. Okabe et al. are also silent about similar limitations in independent claims 5 and 6.

6.	No other prior art of record has been found to disclose or render obvious all the limitations of the claim language as currently presented, by itself or in combination with another 

7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578. The examiner can normally be reached M-F: 9:00 AM - 6:00 PM.
9.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
10.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571)272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
11.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/YAOVI M AMEH/Primary Examiner, Art Unit 2853